UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4372



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ERIC LEWIS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
02-77)


Submitted:    August 7, 2003                 Decided:   August 25, 2003


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Francis Albert Pommett, III, Baltimore, Maryland, for Appellant.
Barbara Suzanne Skalla, Assistant United States Attorney, Daphene
Rose McFerren, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Lewis seeks to appeal his conviction and sentence.    In

criminal cases, the defendant must file his notice of appeal within

ten days of the entry of judgment.     Fed. R. App. P. 4(b)(1)(A).

With or without a motion, the district court may grant an extension

of time to file of up to thirty days upon a showing of excusable

neglect or good cause.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered its judgment on April 3, 2003; the

ten-day appeal period expired on April 17, 2003.   Lewis filed his

notice of appeal after the ten-day period expired but within the

thirty-day excusable neglect period.   Because the notice of appeal

was filed within the excusable neglect period, we remand the case

to the district court for the court to determine whether Lewis has

shown excusable neglect or good cause warranting an extension of

the ten-day appeal period.   The record, as supplemented, will then

be returned to this court for further consideration.

     We will defer, until the record is returned to us, acting on

the motion of the United States to dismiss this appeal.




                                                          REMANDED




                                 2